Citation Nr: 1027657	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-03 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

In May 2010 the Veteran testified before the undersigned Acting 
Veterans Law Judge in a hearing at the RO.  A transcript of his 
testimony is of record. 


FINDING OF FACT

Hearing loss became manifest during active service.


CONCLUSION OF LAW

Hearing loss disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter the Board notes the Veteran has been 
provided all required notice.  In addition, the evidence 
currently of record is sufficient to substantiate his claims for 
service connection for bilateral hearing loss.  Therefore, no 
further development is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2009) in regard to 
that issue.



Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.  Additionally, the threshold for 
normal hearing is between 0 and 20 decibels, and higher threshold 
shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record.  Where there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Analysis

The Veteran asserts a history during service of exposure to 
acoustic trauma in the form of small arms fire (rifle and machine 
gun fire) as an infantryman and a member of a marksmanship 
training unit (MTU).  The Veteran's DD Form 214 confirms he 
served as an infantryman.  That document also reflects a 
proficiency of "sharpshooter" with rifle and "expert" with 
automatic rifle.  

Service treatment records (STRs) show the Veteran had an 
evaluation of 15/15 (normal hearing) under the "whispered 
voice" test in May 1960 at the time of his enlistment.  He was 
noted to have a history of otitis media and history of left ear 
infection, but his ears were clinically evaluated as normal at 
that time.  During service he was treated in February 1963 for a 
slight infection of the left ear.  There was no specific 
complaint of hearing loss during service.   The Veteran had an 
audiometric evaluation at the time of separation from service 
that showed essentially normal hearing.

The Veteran's wife submitted a letter to VA in December 2008 
asserting that she met the Veteran in December 1962 and married 
him in November 1964; it is her recollection that for all the 
time she has known the Veteran since 1962 he has been unable to 
hear things that she could hear, or that a person with normal 
hearing should be able to hear.

The earliest medical documentation of a hearing complaint is a VA 
audiological evaluation performed in November 2008 in which the 
puretone averages showed loss of hearing acuity meeting the VA 
definition of hearing loss.  The audiologist stated the 
"whispered voice" test is not a valid measure of loss of 
hearing acuity, so it is impossible to measure shifts in 
audiometrics between enlistment and discharge.  However, given 
normal hearing on the Veteran's separation examination, hearing 
impairment was not found to be caused by or a result of military 
noise exposure. 

In May 2009 the VA audiologist who had performed the evaluation 
above reviewed the file and reiterated her assertion that an 
etiological opinion could only be based on the Veteran's 
discharge audiometric data; since such data showed normal hearing 
the audiologist affirmed her conclusion that hearing loss was not 
caused by or the result of military noise exposure.

However, the absence of evidence of a hearing disability during 
service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) 
is not always fatal to a service connection claim.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for 
hearing loss may be granted where there is credible evidence of 
acoustic trauma due to significant noise exposure in service, 
post-service audiometric findings meeting the regulatory 
requirements for hearing loss disability for VA purposes, and a 
medically sound basis upon which to attribute the post-service 
findings to the injury in service (as opposed to intercurrent 
causes).   Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Under the provisions of 38 C.F.R. § 3.303, service connection may 
granted based on evidence showing a continuity of symptomatology 
between a current disorder and service.  Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991).  The Board notes that symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet).   Thus, in this case the Veteran is 
competent to report his activities in service, including 
extensive range firing; also, the Veteran's wife is also 
competent to assert she observed the Veteran to have hearing loss 
during active service.  

In this case the Veteran has shown by current medical evidence 
that he has a current hearing loss and has presented competent 
lay evidence showing acoustic trauma during service and hearing 
loss that became manifest to at least some degree during active 
service.  Accordingly, the criteria of Hensley are met.

Based on the totality of the medical and lay evidence above, the 
Board finds it is at least as likely as not the Veteran's 
bilateral hearing loss disability was incurred during active 
service.  Accordingly, the benefit-of-the-doubt rule is for 
application, and the criteria for service connection are met.


 
ORDER

Service connection for bilateral hearing loss disability is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


